Citation Nr: 0431906	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The veteran served on active duty in the United States Marine 
Corps from February 1968 to December 1970.  He served in 
Vietnam and was awarded the Purple Heart, Combat Action 
Ribbon and Navy Achievement Medal with "V" device.

The veteran was granted service connection for PTSD in a June 
1990 rating decision; a 10 percent disability rating was 
assigned.  The veteran's disability rating was increased to 
30 percent in a September 1992 rating decision, and was 
further increased to 50 percent in a May 1999 rating 
decision.

In June 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his PTSD.  An October 2001 rating decision denied the claim, 
and he appealed. 

The veteran presented testimony before the undersigned 
Veterans Law Judge in Washington, D.C. in May 2004.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
medical evidence directly to the Board at the hearing.  He 
has waived review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304.

Issue not on appeal

An October 2002 rating decision also granted service 
connection for hepatitis C and assigned a noncompensable 
rating.  To the Board's knowledge, the veteran has not 
disagreed with that decision and the issue is therefore not 
in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
irritability, outbursts of anger, social isolation, sleep 
disturbance, intrusive thoughts and flashbacks.
 
2.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002) 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the February 
2002 statement of the case (SOC) and the August 2003 
supplemental statement of the case (SSOC) of the relevant law 
and regulations pertaining to his claim.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated June 
2003.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him of the need to 
provide evidence showing that his condition had worsened.  
Specifically, he was advised that VA would obtain service 
medical records, military records, VA medical records, and 
records from other Federal agencies identified by him.  He 
was also informed that he could provide VA authorization to 
obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  The veteran was further advised to 
submit any additional information or evidence in his 
possession, and was cautioned that it was his responsibility 
to ensure that VA received all requested records not in the 
possession of a Federal agency.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim 
(by the October 2001 rating decision).  See Pelegrini v. 
Principi,  
17 Vet. App. 412 (2004).  The Board notes, however, that the 
veteran submitted additional medical evidence following 
receipt of the June 2003 VCAA notice letter.  Statements from 
the veteran and his spouse as well as additional argument 
from the veteran's representative was also received.  This 
additional evidence was considered by the RO in the August 
2003 SSOC.  Thus, any concerns expressed by the Court in 
Pelegrini as to adjudication of the claim before issuance of 
a VCAA notice letter have been rectified by the subsequent 
readjudication of the claim.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records as well as VA and private medical records.  Personal 
statements from the veteran and his spouse were also 
submitted.  The veteran and his representative have not 
identified any outstanding evidence.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony at a hearing before the 
undersigned Veterans Law Judge in May 2004.  See 38 C.F.R. 
§ 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.






Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].



Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

As noted above, a May 1999 rating decision increased the 
veteran's disability rating for PTSD from 30 percent to 50 
percent.  At that time the veteran's PTSD was manifested by 
difficulty concentrating, emotional numbness, sense of 
estrangement and depressed mood.  Difficulty in work and 
family relationships due to withdrawal and estrangement was 
also noted.

The evidence submitted since the May 1999 rating decision 
includes the report of an August 2001 VA psychiatric 
examination.  During this examination, the veteran complained 
of nightmares and flashbacks of his Vietnam experiences.  He 
also reported impulsive behavior, irritability, 
hypervigilance, and outbursts of anger and rage.  He also 
asserted that his Vietnam experiences made him somewhat 
aloof, and that he keeps to himself and does not socialize.  
Mental status evaluation revealed no major speech disorder 
and coherent thought processes.  He exhibited good hygiene 
and was properly dressed.  No hallucinations or delusional 
thinking was reported and no suicidal or homicidal ideation 
was exhibited.  The examiner noted that the veteran had been 
functioning in the family as a husband and father and had 
been working in a responsible position as a firefighter, and 
was thus capable of performing the activities of daily 
living.  A labile affect with an anxious and depressed mood 
was noted.  The veteran's GAF score was 65.

Also of record are outpatient treatment reports from the 
Boston VA Medical Center (VAMC) dated January 1999 to April 
2004.  They reflect the veteran's reports of sleep 
disturbance and nightmares regarding traumatic events in 
Vietnam as well as complaints of intrusive memories, 
hypervigilance, difficulty concentrating, survivor guilt, a 
foreshortened sense of future, and flashbacks.  The veteran 
also reported feelings of depression, estrangement and 
avoidance of activities that arouse recollections of the war.  
He further reported social isolation and withdrawal and his 
preference for solitary activities.  Complaints of 
irritability in social situations and crowds as well as 
avoidance of conflict to prevent losing control of his anger 
was also noted.  

In regard to his employment, the veteran reported being 
promoted to fire chief in August 2002, and that this 
promotion had become permanent in a June 2003 session.  
(Newspaper articles submitted by the veteran reveal that the 
veteran's fire department has over 200 members and a budget 
in excess of $10 million.)  In response to these increased 
responsibilities, the veteran initially reported that he 
enjoyed the responsibility immensely and that his PTSD 
symptoms served him well in his new position.  More recently, 
the veteran has complained of increased irritability and 
unprovoked outbursts of anger on the job, even at the mayor.  
He also noted that coworkers find him unemotional, especially 
in dealing with injury and death encountered on the job.  The 
veteran also noted in these sessions that on-the-job stress 
often spills over into his home life and that he has 
outbursts of anger at his wife and adult children.  He 
expressed a desire to have closeness with his family, but has 
found it difficult given his PTSD symptoms.  Despite this, 
the veteran and his wife have been married for over 30 years.

Mental status examinations during his treatment at the Boston 
VAMC noted that the veteran arrived at his therapy sessions 
neatly and casually dressed.  He exhibited logical thought 
processes and was found to be goal oriented with good insight 
and judgment.  Intellectual functioning was found to be in 
the high average to superior range and memory was good for 
immediate, recent and remote recall.  Speech was of normal 
tone with pressure at times.  No homicidal or suicidal 
ideation was found, although the veteran did report 
intermittent suicidal thoughts without plan.  Affect has been 
described at various times as irritable, sad and tense.  
According to the medical evidence the veteran's 
symptomatology has experienced periods of exacerbation 
following events such as the 9/11 attacks and hostilities in 
Iraq.  However, some relief was noted with prescribed 
medications.  GAF scores were reported to be 45 in July 2001 
and 48 in April 2004.

The medical evidence of record also includes a March 2002 
letter from N.V.M., L.C.S.W. in which he states that 
following 9/11 the veteran experienced an increase in 
intrusive thoughts, irritability, difficulty in 
concentrating, emotional numbing, avoidance of family, and 
alienation and detachment from others.  Increased use of sick 
time on the job was also noted.  No suicidal ideation was 
exhibited, although the veteran stated "if I had a gun, I 
might use it."  

During his May 2004 hearing, the veteran reported ongoing 
problems managing his anger in his job as fire chief.  He 
noted that his symptoms take the form of outbursts of anger 
on the job and have led to conflict with the mayor.  He also 
reported that his mood ranged from being meek and a 
"pushover" to being highly aggressive.  He also reported 
anger problems at home and trouble maintaining a good 
relationship with his wife and children.  The veteran also 
described his PTSD symptoms such as hypervigilance and 
avoidance of social situations and crowds and his preference 
to be alone.

The veteran's wife also submitted a statement in which she 
described the veteran's angry outbursts noting "even the 
simplest thing will set him off into a rage."  She further 
noted that he veteran's anger problem has made it difficult 
for him to establish a good relationship with his children.  
Although she reported that his outbursts make him depressed, 
she stated that he is unable to control them.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2003).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  However, 
with the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran currently has a 50 percent rating under 
Diagnostic Code 9411.  
To obtain the next highest rating (of 70 percent) the veteran 
would have to demonstrate occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Board notes at the outset that the veteran's PTSD 
symptoms have resulted in some occupational impairment and 
difficulty in adapting to stressful circumstances, as 
demonstrated by his outbursts of anger on the job and his 
difficulty with mood control.  Review of the record, however, 
reveals that the veteran was recently promoted to the 
position of permanent fire chief in a professional fire 
department with over 200 members and a budget in excess of 
$10 million.  Prior to this, the veteran served as a deputy 
chief.  Both positions entail a considerable level of 
responsibility and require a high level of functioning, 
including self control and interpersonal skills.  This is 
completely inconsistent with pathology associated with a 70 
percent disability rating.  The veteran testified that he has 
extensive contact with the mayor, city council members, 
fellow firefighters and the public at large.  He is also 
charged with managing department resources and personnel, and 
is required to make command decisions at fire scenes.  While 
the stress of this position has been noted as causing the 
veteran increased irritability and anger control problems, 
such a level of overall responsibility manifestly could not 
be handled by a person demonstrating the level of 
psychological impairment contemplated by a 70 percent rating 
[i.e. manifesting such symptomatology as near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; and difficulty in adapting to stressful 
circumstances].

Furthermore, while the veteran's family life has suffered due 
to his avoidance issues and outbursts of anger, he and his 
wife been married for over 30 years and have successfully 
raised two adult children.  While unprovoked irritability in 
the home has been noted, such has not involved physical 
violence.

The veteran has also not suffered from obsessional rituals 
and has not exhibited illogical, obscure or irrelevant 
speech.  To the contrary, therapy sessions at the Boston VAMC 
reveal him to be in the high average to superior range in 
intellectual functioning, and specifically found that he 
exhibited logical thought processes, good insight and 
judgment, and normal speech.  Memory was good for immediate, 
recent and remote recall.  

Moreover, the veteran has not exhibited spatial 
disorientation or a neglect of personal appearance and 
hygiene; he has routinely reported to therapy sessions neatly 
dressed and well groomed.  Also, while he experiences bouts 
of anxiety and depression such symptoms are regulated to some 
degree by prescribed medication.  Near-continuous panic or 
depression, which would affect his ability to function 
independently, has not been demonstrated.  Finally, while the 
veteran has reported fleeting thoughts of suicide, the 
medical evidence of record has consistently found that he 
does not exhibit suicidal ideation.  

Overall, the Board finds that, while some of the criteria 
discussed above, such as impaired impulse control, are at 
least partially met in this case, the evidence does not show 
a level of symptomatology which overall approximates the 70 
percent level.  See 38 C.F.R. § 4.7 (2003).  The strongest 
evidence in favor of the veteran's claim relates to his 
difficulties with irritability, outbursts of anger and 
difficulty in forming relationships at home and at work.  
However, as stated above these symptoms are simply not 
reflective of the criteria for a 70 percent rating.  

The Board wishes to make it clear that it has no doubt 
whatsoever that the veteran's PTSD significantly impairs his 
life.  However, this is recognized in the 50 percent rating 
which is currently assigned.  For the reasons stated, the 
Board finds that a preponderance of the evidence is against a 
showing that the veteran's PTSD warrants an increased rating, 
but finds that the current 50 percent rating most closely 
approximates the level of symptomatology reported.  The 
veteran's claim of entitlement to an increased rating for 
PTSD is accordingly denied.

Extraschedular consideration

In the October 2001 rating decision, the RO specifically 
found that consideration of an extraschedular rating was not 
warranted.  Since an extraschedular evaluation has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2003) in connection 
with the issues on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The record does not show that 
the veteran has required frequent hospitalizations for his 
PTSD. Indeed, it does not appear from the record that he has 
ever been hospitalized for this condition.  In addition, 
marked interference with employment, beyond that contemplated 
in the schedular criteria, is not demonstrated.  The impact 
of the veteran's PTSD on his job has been discussed at some 
length above.  While PTSD does cause the veteran to suffer 
from outbursts of anger on the job, this alone does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  Such occupational impairment is specifically 
contemplated in the rating currently assigned the veteran's 
PTSD.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



